 1   SALISBURY LEGAL CORP
     Lawrence J. Salisbury (SBN179748)
 2   656 5th Ave., Suite R
     San Diego, California 92101
 3   Telephone: (619) 241-2760
 4
     SCHULTZ REDMOND LAW GROUP, PC
 5   Mark A. Redmond, Esq. (SBN 161520)
     555 University Ave. Suite 154
 6   Sacramento, California 95825
     Telephone: (916) 444-8240
 7

 8   Attorneys for Plaintiff, TERRY STRANGE, and all others similarly situated

 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
     TERRY STRANGE, an individual, on behalf        Case No.: 2:19-cv-00135-TLN-CKD
13   of all others similarly situated,
                                                    Assigned for All Purposes to:
14                 Plaintiff,                       Hon. Judge Troy L. Nunley
15          vs.                                     Courtroom 2, 15th Floor

16   MDR GROUP, LLC d/b/a #250-America’s            ORDER RE: STIPULATION TO EXTEND
     Mobile Speed Dial, erroneously sued as         TIME TO SUBMIT JOINT STATUS
17   Mobile Direct Response, and Does 1-100,        REPORT (L.R. 144)
     inclusive,
18                                                  Current Response Date: April 26, 2019
                   Defendant.                       New Response Date: May 3, 2019
19

20

21

22

23

24

25

26
27

28


                                                                   CASE NO.: 2:19-CV-00315-TLN-CKD
 1      PURSUANT TO STIPULATION OF THE PARTIES AND GOOD CAUSE APPEARING, the

 2         Court orders as follows:
 3         1.     The parties shall complete and file the Joint Status Report by May 3, 2019.
 4

 5      IT IS SO ORDERED.
 6

 7   Dated: May 7, 2019

 8

 9
                                          Troy L. Nunley
10                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                            1
                                      Order re: Stipulation for Extension of Time
